            Case 3:20-cv-03546-SI Document 21 Filed 09/02/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      OLD REPUBLIC GENERAL
 4    INSURANCE CORPORATION,                        Case No. 20-cv-03546-SI (SI)

 5                  Plaintiffs,
                                                    PRETRIAL PREPARATION ORDER
 6            v.                                    (CIVIL)
 7    NATIONAL UNION FIRE INSURANCE
      COMPANY OF PITTSBURGH, PA.,
 8
                    Defendants.
 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: November 13, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: September 28, 2020
14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
15
     NON-EXPERT DISCOVERY CUTOFF: February 16, 2021
16
     DESIGNATION OF EXPERTS: March 1, 2021; REBUTTAL: March 19, 2021;
17        Parties SHALL conform to Rule 26(a)(2).
18
     EXPERT DISCOVERY CUTOFF: April 30, 2021
19
     DISPOSITIVE MOTIONS SHALL be filed by: March 26, 2021;
20        Opp. Due: April 9, 2021; Reply Due: April 16, 2021;
          and set for hearing no later than April 30, 2021 at 10:00 AM.
21
     PRETRIAL CONFERENCE DATE: June 8, 2021 at 3:30 PM.
22

23   BENCH TRIAL DATE: June 21, 2021 at 8:30 AM.
         Courtroom 1, 17th floor.
24
     TRIAL LENGTH is estimated to be 3-5 days.
25
     Settlement Conference with Magistrate Judge in May 2021.
26

27   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

28
               Case 3:20-cv-03546-SI Document 21 Filed 09/02/20 Page 2 of 2




 1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
 2   of the case, including settlement. Parties SHALL conform to the attached instructions.
     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
 3   action.

 4          IT IS SO ORDERED.

 5

 6   Dated: September 2, 2020

 7                                                    ____________________________________
                                                      SUSAN ILLSTON
 8                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
